Title: To George Washington from Captain Nicholson Broughton, 2 November 1775
From: Broughton, Nicholson
To: Washington, George



White Head 5 Leagues West of Canso In Nova Scotia Novr the 2d 1775
Sir,

by unfavorable Winds & weather we have been able to make but little head since our last—the 31st of Octobr some way off this Harbour we saw a Vessel standing to the Northward which Capta. Selman & I gave chase to; the Wind Springing up sudingly to a heavy gale, she bore away for this Harbour for safety; we pursued her directly in, & found her to be a Sloop belonging to Enoch Rust of Boston, who last Spring had the Sloop cleard out from Hallifax with Provision for Quebec, the Sloop has since taken a Cargo of Provision from Louisburgh for the west Indies; contrary as we apprehend to the Association of the united american Colonies, the Owner now at Canso we have reason to believe is not a favorer of our Cause as the Capta. (James Hawkins) told us he was lately undetermined whether he should go to Boston this Fall or not; The smallest Intention of going to that Den of Mischievous Violators of the rights of Humanity, must carry in the bosom of it as we concieve the Idea of Friendliness to their infernal Intentions, we upon the whole concieve ourselfes bound in obedience to your Excellencys Instructions to send the Vessel to a friendly port in New England upon her Arrival, your Excellency will have the Vessels Papers laid before you & will do respecting Vessel & Cargo as you may please The Master will be sent to New England the first Opportunity aftr this.
Capta. Hawkins about the Middle of September saw a Ship & a Brigantine going up the River St Lawrence but did not speak with either.
the Master informs that there was no Vessel of Force at Quebec

the begining of September & that he knows of none going up since he likewise says that a large Brigantine was lately (& he believes is not yet saild) loading with Coal at Spanish River on the Island of Loisburgh for Boston; & that three or four Score Boston Men have been diging Coal there, for the Ministerial Army for the season. we shall hoist Sail directly the wind breasing rather favorably & pursue our Course from your most obedient & very humble Servant

Nicholson Broughton

